UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15(d)-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofAugust 2013 Commission File Number 000-50596 Linktone Ltd. 39 MacTaggart Road Singapore 368084 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: þ Form 20-F ¨ Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(7): ¨ Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes ¨ No þ If“Yes”is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b):n/a EXHIBIT INDEX ExhibitNo. Description Press Release Regarding Application to List Shares on The Australian Securities Exchange, datedAugust20, 2013 Information Memorandum for an Application for Admission to the Official List of ASX Limited SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Linktone Ltd. Date:August 21, 2013 By: /s/ PECKJOOTAN Name: Peck Joo Tan Title: Chief Financial Officer
